Citation Nr: 0943565	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-25 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) status 
post laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair.

2.  Entitlement to an initial compensable evaluation for 
hepatitis B.

3.  Entitlement to an initial compensable evaluation for 
chronic obstructive pulmonary disease (COPD) associated with 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for GERD with 
hepatitis B, status post laparoscopic cholecysectomy and 
status post umbilical incisional hernia repair assigning a 10 
percent evaluation, effective September 12, 2003, and granted 
service connection for COPD assigning a 0 percent evaluation, 
effective September 23, 1997.  In January 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board video conference hearing at the RO.  A transcript of 
the hearing is of record.

The Board granted an earlier effective date of September 23, 
1997 for the grant of service connection for hepatitis B in a 
June 2007 decision and remanded the issues of entitlement to 
an increased initial evaluation in excess of 10 percent for 
GERD with hepatitis B, status post laparoscopic 
cholecystectomy and status post umbilical incisional hernia 
repair, and an increased initial evaluation in excess of 0 
percent for COPD.  While the directives of the remand were 
substantially accomplished, additional development is still 
necessary before these claims can be resolved.  What the 
Board intended in its previous remand was for the RO to 
separately rate GERD and Hepatitis B as they are separate and 
distinct disabilities.

Since hepatitis B is a separate disability, the issue of 
entitlement to an initial compensable evaluation for 
hepatitis B has been separated, as reflected on the cover.


The Veteran submitted a service connection claim for sleep 
apnea secondary to service-connected COPD and deviated nasal 
septum in May 2008.  He also submitted a statement in October 
2009 claiming clear and unmistakable error in that he was not 
afforded a Gulf War examination after his service.  He 
contends that all of his service-connected disability ratings 
should be effective November 23, 1994.  These matters are 
referred to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at his January 2007 Board video 
conference hearing that he had been treated at the VA the 
previous Monday for bleeding out of his intestine.  In the 
June 2007 remand, the Board directed the RO to obtain all 
additional records relating to the Veteran's disabilities.  
However, the VA treatment records added to the file since the 
remand start from July 2007.  This would not encompass the 
treatment the Veteran stated he received in January 2007.  
Also, prior to the Board remand, the last VA treatment 
records in the file were dated in 2002 (with a VA examination 
in 2004).  Thus, there is a five year gap in which no 
treatment records for the Veteran are available.  The Board 
cannot rate the Veteran's claims without all relevant 
evidence accounted for in the record.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).





Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment 
records from the VA Medical Centers in 
Miami, Lake City, and Gainesville, Florida 
dated from June 2002 to July 2007.

2.  Conduct any additional development 
deemed necessary including any 
supplementary medical opinions based on 
the new evidence added to the record.  
Then, readjudicate the three claims as 
described on the title page in a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


